BISHOP, P. J.
I dissent. Let us note clearly that which People v. Gallardo (1953), 41 Cal.2d 57, 67 [257 P.2d 29, 35-36], does hold. The situation there presented was of a witness who, before she took the stand, had refreshed her memory by examining notes which she had made earlier. It was held, first of all, squarely, with a citation of authorities, that section 2047, Code of Civil Procedure, does not apply to such a situation,, but that it authorizes an inspection by an adverse party only if the writing is made use of by the witness while on the stand. One may wonder what real difference it makes where the witness sits while he reads his own writings, but our Supreme Court, fortified by authorities, said that it does, and its decision has been followed in People v. Williams (1954), 123 Cal.App.2d 226, 230 [266 P.2d 599, 602]; Smith v. Smith (1955), 135 Cal.App.2d 100, 105 [286 P.2d 1009, 1012]; and *853see People v. Humphries (1954), 127 Cal.App.2d 131, 134-135 [273 P.2d 562, 564].
People v. Gallardo then recognized that an “exception has been made [to the rule just announced] in cases where a government witness refers to documents before taking the stand and the party demanding the right of inspection lays a foundation by showing that the documents . . . are contradictory of his present testimony as to relevant and important matters,” but went on to hold that no such showing had been made in the ease before it, and concluded that the trial court had properly denied the request for an inspection. The Gallardo case did, therefore, deny the defendant an inspection of the written statement of a prosecution witness.
I find in People v. Riser (1956), 47 Cal.2d 566 [305 P.2d 1], nothing that casts even a doubt upon either of the holdings in the Gallardo case. Certainly the Riser case does not undermine the conclusion that section 2047 does not authorize an inspection under the facts of this case, for that section was not mentioned in it, and there was no suggestion that the witnesses, in People v. Riser, had used the writings, sought to be inspected, to refresh their memory, either on or off the witness stand. The Gallardo case is cited, in People v. Riser (47 Cal.2d 566, 586 [305 P.2d 1, 13]) as one of several cases in which it had been held that production of evidence in the possession of the prosecution was denied “because the requirements justifying production had not been met.” No criticism is made of the holding, nor any doubt cast upon the fact that a showing justifying production is required. Indeed, in People v. Riser the court states what is, and what is not required. The requirement is not that the defendant show conclusively that the document sought would, if produced, be admissible in evidence. The word we have italicized was used three times in the discussion, once in this summation (47 Cal.2d 587 [305 P.2d 14]) : “The proper test for determining whether production must be granted is not whether the evidence has been conclusively proved admissible but whether, as stated in People v. Glaze [139 Cal. 154, 158 (72 P. 965)], ‘there is good reason to believe that the document when produced would be admissible in evidence for some purpose in the ease. . . .’ There must be more than a mere possibility that the statements when produced will contain contradictory matter and be in such a form that they can be used to impeach, ...” The conclusion then reached was that the “defendant sustained the burden imposed on him” for he had shown that “it was *854probable” that the witnesses’ written statements were inconsistent with their testimony. Where in this is there a death sentence to the holding in the Gallardo case that a writing is inadmissible if neither used by the witness while on the stand nor shown to be useful for impeachment ?
The most that is claimed for the writing sought in the present case is that it fails to contain, in its page and a half, all of the details related by the officer-witness in a lengthy cross-examination. There is entirely lacking a showing of any probability that the officer’s written report contained anything that was in conflict with his testimony, or anything that would warrant the defendant’s use of it. The ruling was not error, certainly not of so prejudicial a nature that it warrants a reversal of the order granting probation. Nor do any of the other “errors” warrant a reversal. I would affirm it.